FILED
                                                                                 Jun 25, 2018
                                                                                10:57 AM(CT)
                                                                 '   J
                                                                              TENNESSEE COURT OF
                                                                             WORKERS' COMPENSATION
                                                                                    CLAIMS




            TENNESSEE BUREAU OF WORKERS' COMPENSATION
           IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                            AT MEMPHIS

JURINE HANCOCK,                              )   Docket No. 2017-08-1354
         Employee,                           )
v.                                           )
FEDERAL EXPRESS                              )   State File No. 938-2017
CORPORATION,                                 )
         Employer,                           )
And                                          )
ACE AMERICAN INSURANCE CO.,                  )   Judge Deana Seymour
         Insurance Carrier.                  )


     EXPEDITED HEARING ORDER DENYING MEDICAL AND TEMPORARY
                       DISABILITY BENEFITS


       This case came before the Court on June 1, 2018, upon Jurine Hancock's Request
for Expedited Hearing. The central legal issue is whether Ms. Hancock is likely to prevail
at a hearing on the merits for entitlement to 'medical and temporary disability benefits.
The Court holds she is not and denies her request for benefits at this time.

                                    History of Claim

      Ms. Hancock worked as a ramp agent for Federal Express Corporation (FedEx).
On December 20, 2016, she experienced a cardiac event and collapsed at work. Two co-
workers, Erica Loyd and Shaun Alexander, witnessed the incident and called an
ambulance. The paramedics resuscitated Ms. Hancock, and she spent nine days at
Methodist University Hospital.

        Following her discharge, Ms. Hancock received follow-up care with multiple
providers. In addition to monitoring Ms. Hancock's heart issues, the providers also
treated secondary injuries to her knees, left shoulder, and nose that she sustained when
she fell. None of the providers addressed the issue of medical causation in the records the
parties submitted.



                                             1
        FedEx denied the claim due to the lack of medical documentation supporting a
work-related injury and the absence of a causal relationship to work. Moreover, it
maintained that Ms. Hancock did not describe a set of incidents that would have resulted
in her cardiac event. Afterward, Ms. Hancock filed a Petition for Benefit Determination,
asking the Court to order FedEx to provide medical treatment and pay temporary
disability benefits.

       Ms. Hancock testified credibly at the hearing. She stated that she worked eleven
days in a row when the episode occurred. She estimated that she worked twelve- to
thirteen-hour shifts during this time. She denied any history of heart disease but admitted
that her father died from a heart attack. She relied on the statements of Ms. Loyd and Ms.
Alexander to describe the incident itself, as she was incapacitated at the time and did not
recall much about the events of that day.

       Ms. Loyd indicated she and Ms. Hancock were walking toward the staging area
talking about which freight still needed to be unloaded when Ms. Hancock collapsed. Ms.
Loyd noticed Ms. Hancock bleeding from the impact. She asked a supervisor to call for
medical assistance, and then she stayed with Ms. Hancock until the paramedics arrived.

        Ms. Alexander stated she unloaded freight with Ms. Hancock that morning and
saw Ms. Hancock collapse. Ms. Alexander described the ramp agent job as very
demanding, and during the holiday season, agents are required to work long hours with
very little time to rest. During the week of Christmas, F edEx asked agents to work seven
full days to ensure that packages arrived on time.

                       Findings of Fact and Conclusions of Law

                                    Standard Applied

       Ms. Hancock bears the burden of proof on the essential elements of her claim.
Scott v. Integrity Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6
(Aug. 18, 20 15). She does not have to prove every element of her claim by a
preponderance of the evidence but must present sufficient evidence for the Court to
determine she is likely to prevail at a hearing on the merits. McCord v. Advantage Human
Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *9 (Mar. 27, 2015).

                                        Causation

      To prove a compensable injury, Ms. Hancock must show her alleged injury arose
primarily out of and in the course and scope of her employment. Tenn. Code Ann. § 50-
6-102(14) (2017). "An injury 'arises primarily out of and in the course and scope of
employment' only if it has been shown by a preponderance of the evidence that the
employment contributed more than fifty percent (50%) in causing the injury, considering

                                            2
all causes." !d. This contribution must be established to a reasonable degree of medical
certainty, which means that, in the opinion of the physician, it is more likely than not
considering all causes, as opposed to speculation or possibility. !d.

       Here, Ms. Hancock introduced no medical proof of a work injury. While the Court
recognizes the physical demands placed on Ms. Hancock and her co-workers during the
holiday season, no physician has determined that these demands caused Ms. Hancock's
cardiac event. Thus, the Court holds Ms. Hancock is unlikely to prevail at a hearing on
the merits for entitlement to medical and temporary disability benefits.

      IT IS, THEREFORE, ORDERED as follows:

   1. Ms. Hancock's claim against FedEx for medical and temporary disability benefits
      is denied at this time.

   2. This matter is set for a Scheduling Hearing on July 30, 2018, at 9:30 a.m.
      Central Standard Time. The parties must call (toll-free) 866-943-0014 to
      participate in the Hearing. Failure to call in may result in a determination of the
      issues without the parties' participation.

      Entered June 25, 2018.




                               ~-~· -
                                 JUDGE DEANA SEYMOUR
                                 Court of Workers' Compensation Claims




                                           3
                                        APPENDIX

 Exhibits:
    1. Notarized statement of Erica Loyd
    2. Notarized statement of Shaun Alexander
    3. Medical records from Sutherland Cardiology Clinic and Methodist University
        Hospital (Collective)
    4. Medical records filed by Ms. Hancock during mediation (Collective)
    5. C-20 Employer's First Report of Work Injury or Illness
    6. C-23 Notice ofDenial of Claim for Compensation
    7. Medical Records with Table of Contents (Collective)

 Technical record:
    1. Petition for Benefit Determination
    2. Dispute Certification Notice
    3. Motion to Withdraw as Counsel
    4. Request for Expedited Hearing and attached affidavit (Collective)
    5. Order on Motion to Withdraw and Show Cause Hearing

                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was sent to the
 following recipients by the following methods of service on June 25, 2018.

Name                     Certified     Fax       Email   Service Sent to:
                          Mail
Jurine Hancock, Self-                             X      hancock3 07 8@comcast.net
Represented
Employee
Joseph Fletcher,                                  X      jflctcher@lewisthomason.com
Employer's Attorney




                                              RUM, CLERK
                                     Court of orkers' Compensation Claims
                                     WC.CourtClerk@tn.gov




                                             4
                           Expedited Hearing Order Right to Appeal:

     If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

   1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
      form with the Clerk of the Court of Workers’ Compensation Claims within seven
      business days of the date the expedited hearing order was filed. When filing the Notice
      of Appeal, you must serve a copy upon all parties.

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
      website or any Bureau office) seeking a waiver of the fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
      result in dismissal of the appeal.

   3. You bear the responsibility of ensuring a complete record on appeal. You may request
      from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
      the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
      it with the court clerk within ten business days of the filing the Notice of
      Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
      parties within ten business days of the filing of the Notice of Appeal. The statement of
      the evidence must convey a complete and accurate account of the hearing. The Workers’
      Compensation Judge must approve the statement before the record is submitted to the
      Appeals Board. If the Appeals Board is called upon to review testimony or other proof
      concerning factual matters, the absence of a transcript or statement of the evidence can be
      a significant obstacle to meaningful appellate review.

   4. If you wish to file a position statement, you must file it with the court clerk within ten
      business days after the deadline to file a transcript or statement of the evidence. The
      party opposing the appeal may file a response with the court clerk within ten business
      days after you file your position statement. All position statements should include: (1) a
      statement summarizing the facts of the case from the evidence admitted during the
      expedited hearing; (2) a statement summarizing the disposition of the case as a result of
      the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
      argument, citing appropriate statutes, case law, or other authority.




For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
   Filed Date Stamp Here                     EXPEDITED HEARING NOTICE OF APPEAL
                                                  Tennessee Division of Workers' Compensation
                                                                                                     Docket#: - - - -- -- - --
                                                      www.tn.go v/labor-wfd/wcomp.shtm l
                                                                                                     State File #/YR: - - -- - - --
                                                             wc.courtclerk@tn.gov
                                                                1-800-332-2667                       RFA#: _ _ _ _ _ _ _ _____ _

                                                                                                     Date of Injury: - - - -- - - - -
                                                                                                     SSN: _______ _ ______ __




                      Employee


                      Employer and Carrier

          Notice
          Noticeisg~enthat _ _ _ _ _ _ _~~--~~~~---~~~--------~
                                    [List name(s) of all appealing party(ies) on separate sheet if necessary]

          appeals the order(s) of the Court of Workers' Compensation Claims at _ __

           -~~~-----~~~~~~~~-to the Workers' Compensation Appeals Board .
           [List the date(s) the order(s) was filed in the court clerk's office]

          Judge___________________________________________

          Statement of the Issues
          Provide a short and plain statement of the issues on appeal or basis for relief on appeal:




          Additional Information
          Type of Case [Check the most appropriate item]

                             D   Temporary disability benefits
                             D   Medical benefits for current injury
                             D   Medical benefits under prior order issued by the Court

          List of Parties
          Appellant (Requesting Party): _____________ .A t Hearing: DEmployer DEmployee
          Address:. _______________________ ______________ ___________

          Party's Phone:.____________________________ Email: _________________________

          Attorney's Name:________________________________ ___ BPR#: - - - - - - - - - - - -

          Attorney's Address:. _ _ _ _ _~~-~~~~----~~----                                             Phone:
          Attorney's City, State & Zip code: _____________________ ___________ _ _ _ __ _
          Attorney's Email :_ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ __ _ _ _ __ _ _ _ _ _ _ __

                                        *Attach an additional sheet for each additional Appellant*

LB-1099    rev.4/15                                        Page 1 of 2                                                     RDA 11082
Employee Name: - - - -- - - -- - - -              SF#: _ _ _ _ __ _ _ _ _ DO l: _ __             _ __




Aopellee(s)
Appellee (Opposing Party): _ _ _ _ _ _ _ _.At Hearing: OEmployer DEmployee



Appellee's Address: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
Appellee's Phone:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _.Email:_ _ _ _ _ _ __ _ _ _ _ _ __

Attorney's Name:_ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ BPR#: - - - - - - - -
Attorney's Address:._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Phone:

Attorney's City, State & Zip code: - - - -- - - - - - - - - - - - - - - - - - - -- -
Attorney's Email:._ _ _ _ __ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                       * Attach an additional sheet for each additional Appellee *


CERTIFICATE OF SERVICE

I,                                             certify that I have forwarded a true and exact copy of this
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties
and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules of
Board of Workers' Compensation Appeals on this the              day of__, 20_ .



[Signature of appellant or attorney for appellant]



LB-1099   rev.4/1S                                Page 2 of 2                              RDA 11082
 .
ll                                                                                                                 .I




                                    Tennessee Bureau of Workers' Compensation
                                           220 French Landing Drive, 1-B
                                             Nashville, TN 37243-1002
                                                   800-332-2667


                                               AFFIDAVIT OF INDIGENCY


     I,                                                , having been duly sworn according to law, make oath that
     because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
     waived. The following facts support my poverty.

     1. Full Name:_ _ _ _ _ _ _ _ _ _ __                      2. Address: - - - - - - - - - - - - -

     3. Telephone Number: - - - - - - - - -                   4. Date of Birth: - - - - - - - - - - -

     5. Names and Ages of All Dependents:

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - -- -                 Relationship: - - - - - - - - - - - --

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

     6. I am employed by: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - , -

             My employer's address is: - - - - - - - - - - - - - - - - - - - - - - - - -

             My employer's phone number is: - - - - - - - - - - - - - - - - - - - - - - -

     7. My present monthly household income, after federal income and social security taxes are deducted, is:

     $ _ _ _ _ _ _ ___

     8. I receive or expect to receive money from the following sources:

             AFDC            $            per month           beginning
             SSI             $            per month           beginning
             Retirement      $            per month           beginning
             Disability      $            per month           beginning
             Unemployment $               per month           beginning
             Worker's Camp.$              per month           beginning
             Other           $            per month           beginning



     LB-1108 (REV 11/15)                                                                               RDA 11082
9. My expenses are: ' ;                                                     !•
                                                                             '

        Rent/House Payment $              per month     Medical/Dental $            per month

        Groceries         $         per month           Telephone       $           per month
        Electricity       $         per month           School Supplies $           per month
        Water             $         per month           Clothing        $           per month
        Gas               $         per month           Child Care      $           per month
        Transportation $            per month           Child Support   $           per month
        Car               $          per month
        Other             $         per month (describe:


10. Assets:

        Automobile              $ _ _ __ _
                                                        (FMV) -    - - - - -- - - -
        Checking/Savings Acct. $ _ _ _ __
        House                   $ _ _ _ __
                                                        (FMV) - - -- - - -- - -
              )
        Other                   $ _ _ _ __              Describe:_ _ _ __ _ _ _ _ __


11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.




APPELLANT



Sworn and subscribed before me, a notary public, this

_ _ _ dayof _____________ ,20____




NOTARY PUBLIC

My Commission Expires:_ _ _ _ _ __ _




LB-1108 (REV 11/15)                                                                         RDA 11082